DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-4, 6-9, 11-12, 14, 16-17, 19, and 21-23 remain pending in the application.
Claims 10, 15, and 20 are cancelled. 
Claims 1-4, 6-9, 11-12, 14, 16-17, 19, and 21-23 are rejected under 35 U.S.C. 112(a).
Claims 1-4, 6-9, 11-12, 14, 16-17, 19, and 21-23 are rejected under 35 U.S.C. 101.

Response to Amendment and Arguments
The amendment filed 06/11/2021 has been entered. 
Applicant’s amendments to claim 1 have overcome the objection previously set forth in the Non-Final Office Action mailed 03/11/2021. The objection to claim 1 has been withdrawn.

Applicant’s arguments with respect to the rejection of claims 1-4, 6-9, 11-12, 14, 16-17, 19, and 21-23 under 35 U.S.C. 112(b) have been fully considered and are persuasive due to the amendments made to independent claims 1, 11, and 16. Therefore, the rejection has been withdrawn.

Applicant’s arguments with respect to the rejection of claims 1-4, 6-9, 11-12, 14, 16-17, 19, and 21-23 under 35 U.S.C. 112(a) have been fully considered and are persuasive in part, and not persuasive in part.  

Regarding Applicant’s argument with respect to the follow limitations: "predicting ... audience members for the panel discussion"; "predicting a range of questions from the audience members", Examiner respectfully disagrees. 
Regarding Applicant’s argument that paragraphs 21-23 of Applicant’s disclosure discusses how to predict audience members for the panel discussion, the specification discloses various bases of a prediction of audience members that may attend the panel discussion (see ¶ [0021]-[0023] of Applicant’s disclosure), but does not disclose an algorithm or steps/procedure that specifies how the function of predicting audience members for the panel discussion is performed. The discussion of information used to make a prediction does not satisfy the written description requirement of describing how the function of predicting is performed. Furthermore, the discussion of this limitation (see ¶ [0021]-[0023] of Applicant’s disclosure) is simply a restatement of the function recited in the claim, and is not sufficient. Examiner draws Applicant’s attention to MPEP § 2161.01(I): “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”.
how the function of predicting a range of questions is performed. The discussion of information used to make a prediction does not satisfy the written description requirement of describing how the function of predicting is performed. Furthermore, the discussion of this limitation (see ¶ [0004] and [0019] of Applicant’s disclosure) is simply a restatement of the function recited in the claim, and is not sufficient. Examiner draws Applicant’s attention to MPEP § 2161.01(I): “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”.

Applicant’s arguments with respect to the rejection of claims 1-4, 6-9, 11-12, 14, 16-17, 19, and 21-23 under 35 U.S.C. 101 for being directed to an abstract idea without significantly more have been fully considered and are not persuasive. 
Regarding Applicant’s argument, with respect to independent claims 1, 11, and 16, that with the addition of the amended limitations the claims are integrated into a practical application, Examiner respectfully disagrees. Claim 1 recites a method of receiving an input, accessing social media sites, predicting audience members for the panel discussion, identifying a knowledge level of the audience 
The additional elements of receiving an input, accessing social media sites, one or more processor units, and a cognitive system with analytics fail to integrate the judicial exception into a practical application. The processor units are recited at a high level of generality and is a generically recited computer component. This generically recited computer component amounts to simply implementing the abstract idea on a computer. The additional element of using cognitive techniques and analytics is not described in any specificity. Cognitive techniques and analytics are recited at a high level of generality and are merely invoked as tools to perform the mental process. The elements of receiving and accessing appear generic in nature. The elements amount to insignificant extra solution activity. Accordingly, in combination, these additional elements do not integrate the abstract idea into a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of processor units amount to no more than mere instructions to apply the exception using a generic computer component. The receiving is insignificant extra-solution activity that the courts have found to be well understood routine and conventional activity. See MPEP 2106.05(d)(II)’s “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321”. The accessing is insignificant extra-solution activity that the courts have found to be well understood routine and conventional activity. See MPEP 2106.05(d)(II)’s “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. Cognitive techniques and analytics are recited at a high level of generality and are merely invoked as tools to perform the mental process. Thus, when viewed individually and as a combination, the claim elements do not amount to significantly more (i.e. an inventive concept) than the judicial exception. Therefore claim remains not patent eligible.
Regarding Applicant’s argument that claims 1, 11, and 16 as a whole integrate the alleged abstract idea into a practical application of managing panel discussion meetings and recite a specific improvement over prior art in the ability to manage and run a more informative and fruitful panel discussion, Examiner respectfully disagrees. Examiner draws Applicant’s attention to MPEP § 2106(a).: “The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement… An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies 
Regarding Applicant’s argument that the specification “describes a new and improved way to manage / conduct panel discussions in a more meaningful and complete way that incorporates based on the output of the machine learned module and the hedging financial data”, Examiner respectfully disagrees. The improvement to the management of panel discussions is not an improvement to the functioning of a computer or other technology. Merely using a generically recited “machine learned module” as a tool to perform the abstract idea, is not indicative of an integration into a practical application. Additionally, the specification does not disclose any “hedging financial data”, therefore Examiner disagrees with Applicant’s assertion that the invention incorporates it into the management of panel discussions. 

Applicant’s arguments with respect to the rejection of claims 1-4, 6-9, 11-12, 14, 16-17, 19, and 21-23 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1, 11, and 16. Therefore, the 35 U.S.C. 103 rejection of claims 1-4, 6-9, 11-12, 14, 16-17, 19, 21-23 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 11-12, 14, 16-17, 19, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “predicting, by the one or more processor units of the computer system, audience members for the panel discussion based on the identified topic and the panelists, and on the number of parameters related to the panelists and the audience members”. The specification discloses various bases of a prediction of possible audience members (see FIG. 3 304 and ¶ [0021] - ¶ [0023] of Applicant’s disclosure), but does not disclose an algorithm or steps/procedure that specifies how the function of predicting audience members is performed. The discussion of information used to make a prediction does not satisfy the written description requirement of describing how the function of predicting is performed. The desired result of taking various content as input and outputting a prediction is merely an outline of goals Applicant hopes to achieve: see Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997) “The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might how the function of predicting a range of questions is performed. The discussion of information used to make a prediction does not satisfy the written description requirement of describing how the function of predicting is performed. Furthermore, the discussion of this limitation (see ¶ [0004] of Applicant’s disclosure) is simply a restatement of the function recited in the claim, and is not sufficient. Examiner draws Applicant’s attention to MPEP § 2161.01(I): “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”. 

Claim 11 recites “predicting audience members for the panel discussion based on the identified topic and the panelists, and on the number of parameters related to the panelists and the audience members”. The specification discloses various bases of a prediction of possible audience members (see FIG. 3 304; ¶ [0021] - ¶ [0023] of Applicant’s disclosure), but does not disclose an algorithm or steps/procedure that specifies how the function of predicting audience members is performed. The discussion of information used to make a prediction does not satisfy the written description 

Claim 16 recites “predicting, by the computer, audience members for the panel discussion based on the identified topic and the panelists, and on the number of parameters related to the panelists and the audience members”. The specification discloses various bases of a prediction of possible audience members (see FIG. 3 304; ¶ [0021] - ¶ [0023] of Applicant’s disclosure), but does not disclose an algorithm or steps/procedure that specifies how the function of predicting audience members is performed. The discussion of information used to make a prediction does not satisfy the written description requirement of describing how the function of predicting is performed.  Additionally, claim 16 recites “predicting, by the computer, a range of questions from the audience members during the panel discussion”.  Similarly, the specification discloses various bases of a prediction of possible ranges of questions that may come up during the panel discussion (see ¶ [0004] of Applicant’s disclosure), but does not disclose an algorithm or steps/procedure that specifies how the function of predicting a range of questions is performed. The discussion of information used to make a prediction does not satisfy the written description requirement of describing how the function of predicting is 

Claims 2-4, 6-9, and 21 are dependent from claim 1. Therefore, they inherit the defects of their respective parent claim and are rejected accordingly.

Claims 12, 14, and 22 are dependent from claim 11. Therefore, they inherit the defects of their respective parent claim and are rejected accordingly.

Claims 17, 19, and 23 are dependent from claim 16. Therefore, they inherit the defects of their respective parent claim and are rejected accordingly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-9, 11-12, 14, 16-17, 19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites a method of receiving an input, accessing social media sites, predicting audience members for the panel discussion, identifying a knowledge level of the audience members and an interaction between the panelists and audience members, predicting a range of questions from the audience members, and forming a predicted discussion topic chain. The limitations of predicting audience members for the panel discussion, identifying a knowledge level of the audience members and 
The additional elements of receiving an input, accessing social media sites, one or more processor units, and a cognitive system with analytics fail to integrate the judicial exception into a practical application. The processor units are recited at a high level of generality and is a generically recited computer component. This generically recited computer component amounts to simply implementing the abstract idea on a computer. The additional element of using cognitive techniques and analytics is not described in any specificity. Cognitive techniques and analytics are recited at a high level of generality and are merely invoked as tools to perform the mental process. The elements of receiving and accessing appear generic in nature. The elements amount to insignificant extra solution activity. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are not directed toward an improvement in another technology. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of processor units amount to no more than mere e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321”. The accessing is insignificant extra-solution activity that the courts have found to be well understood routine and conventional activity. See MPEP 2106.05(d)(II)’s “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. Cognitive techniques and analytics are recited at a high level of generality and are merely invoked as tools to perform the mental process. Thus, when viewed individually and as a combination, the claim elements do not amount to significantly more (i.e. an inventive concept) than the judicial exception. The claim is not patent eligible.

Claim 2 is dependent from claim 1. As such, the analysis of the method of claim 1 applies. The limitation of identifying ones of the predicted questions that will not be answered at the panel discussion, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Nothing in the claim element precludes the step from being performed in the human mind. Therefore, the claim limitation falls within the “Mental Processes” grouping of abstract ideas. There are no additional elements introduced in this claim. Accordingly, the abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea and it is not directed toward an improvement in another technology. Furthermore, the limitation taken individually, and as a claim in whole, does not add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible. 

Claim 3 is dependent from claim 2. As such, the analysis of the method of claim 2 applies. The limitation of searching for one or more additional panelists, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Nothing in the claim element precludes the step from being performed in the human mind. Therefore, the claim limitation falls within the “Mental Processes” grouping of abstract ideas. There are no additional elements introduced in this claim. Accordingly, the abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea and it is not directed toward an improvement in another technology. Furthermore, the limitation taken individually, and as a claim in whole, does not add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible. 

Claim 4 is dependent from claim 1. As such, the analysis of the method of claim 1 applies. The limitations identifying content that will not be explained at the panel discussion; and searching for one or more additional panelists, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Nothing in the claim elements precludes the steps from being performed in the human mind. Therefore, the claim limitations fall within the “Mental Processes” grouping of abstract ideas. There are no additional elements introduced in this claim. Accordingly, the abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea and it is not directed toward an improvement in another technology. Furthermore, the limitations taken individually, and as a claim in whole, does not add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible. 


Claim 6 is dependent from claim 1. As such, the analysis of the method of claim 1 applies. The limitation of predicting the audience members based on defined social reputations of the panelists, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Nothing in the claim element precludes the step from being performed in the human mind. Therefore, the claim limitation falls within the “Mental Processes” grouping of abstract ideas. There are no additional elements introduced in this claim. Accordingly, the abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea and it is not directed toward an improvement in another technology. Furthermore, the limitation taken individually, and as a claim in whole, does not add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible. 

Claim 7 is dependent from claim 6. As such, the analysis of the method of claim 6 applies. The limitation of predicting the audience members based on identified communications from the panelists about the topic, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Nothing in the claim element precludes the step from being performed in the human mind. Therefore, the claim limitation falls within the “Mental Processes” grouping of abstract ideas. There are no additional elements introduced in this claim. Accordingly, the abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea and it is not directed toward an improvement in another technology. Furthermore, the limitation taken individually, and as a claim in whole, does not add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible. 

Claim 8 is dependent from claim 7. As such, the analysis of the method of claim 7 applies. The limitation of predicting the audience members based on historical interactions among the panelists, as 

Claim 9 is dependent from claim 8. As such, the analysis of the method of claim 8 applies. The limitation of predicting audience members based on identification of people who have attended specified events prior to the panel discussion, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Nothing in the claim element precludes the step from being performed in the human mind. Therefore, the claim limitation falls within the “Mental Processes” grouping of abstract ideas. There are no additional elements introduced in this claim. Accordingly, the abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea and it is not directed toward an improvement in another technology. Furthermore, the limitation taken individually, and as a claim in whole, does not add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.

Claim 21 is dependent from claim 1. As such, the analysis of the method of claim 1 applies. The limitation of identifying a further panelist or audience member to address a subject matter of the identified category, as drafted, is a process that, under its broadest reasonable interpretation, covers a e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321”. Thus, when viewed individually and as a combination, the claim elements do not amount to significantly more (i.e. an inventive concept) than the judicial exception. The claim is not patent eligible.

Claim 11 recites the same methodology of claim 1. As such, the analysis of claim 1 applies. The additional elements of a memory, and one or more processor units are recited at a high-level of generality such that they amount to mere instruction to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Additionally, mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim 12 is dependent from claim 11. As such, the analysis of the method of claim 11 applies. The limitations identifying discussion content that will not be explained at the panel discussion; and searching for one or more additional panelists, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. 

Claim 14 is dependent from claim 11. As such, the analysis of the method of claim 11 applies. The limitation of predicting the audience members based on defined social reputations of the panelists, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Nothing in the claim element precludes the step from being performed in the human mind. Therefore, the claim limitation falls within the “Mental Processes” grouping of abstract ideas. There are no additional elements introduced in this claim. Accordingly, the abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea and it is not directed toward an improvement in another technology. Furthermore, the limitation taken individually, and as a claim in whole, does not add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible. 

Claim 22 is dependent from claim 11. As such, the analysis of the method of claim 11 applies. The limitation of identifying a further panelist or audience member to address a subject matter of the identified category, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. The additional element of communicating an invitation to further panelists appears generic in nature. The element amounts to e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321”. Thus, when viewed individually and as a combination, the claim elements do not amount to significantly more (i.e. an inventive concept) than the judicial exception. The claim is not patent eligible.


Claim 16 recites the same methodology of claim 1. As such, the analysis of claim 1 applies. The additional elements of a non-transitory computer readable storage medium, and a computer are recited at a high-level of generality such that they amount to mere instruction to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Additionally, mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim 17 is dependent from claim 16. As such, the analysis of the method of claim 16 applies. The limitations of identifying ones of the predicted questions that will not be answered at the panel discussion; and searching for one or more additional panelists, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Nothing in the claim elements precludes the steps from being performed in the human mind. 

Claim 19 is dependent from claim 16. As such, the analysis of the method of claim 16 applies. The limitation predicting the audience members based on historical interactions among the panelists and identification of people who have attended specified events prior to the panel discussion, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Nothing in the claim elements preclude the steps from being performed in the human mind.  Therefore, the claim limitations fall within the “Mental Processes” grouping of abstract ideas. There are no additional elements introduced in this claim. Accordingly, the abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea and it is not directed toward an improvement in another technology. Furthermore, the limitations taken individually, and as a claim in whole, does not add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible. 

Claim 23 is dependent from claim 16. As such, the analysis of the method of claim 16 applies. The limitation of identifying a further panelist or audience member to address a subject matter of the identified category, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. The additional element of communicating an invitation to further panelists appears generic in nature. The element amounts to e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321”. Thus, when viewed individually and as a combination, the claim elements do not amount to significantly more (i.e. an inventive concept) than the judicial exception. The claim is not patent eligible.

Novel and Non-Obvious Subject Matter
	
Claims 1-4, 6-9, 11-12, 14, 16-17, 19, and 21-23 are found to neither be taught nor suggested by the prior art as a whole, either alone or in combination. The examiner notes that each of these claims however is subject to at least one other rejection.
	The closest prior art of record Stoner et al. (US 2018/0108266) teaches systems and methods for conducting a media-based interaction between a host user and a plurality of audience users. A question handling module can predict relevant questions based on the title of the broadcast and broadcast hosts. Predictions are made based on similarities, patterns, matching or related keywords, and any of a variety of algorithms, heuristics, machine learning, and/or artificial intelligence methods, (see ¶ [0054]).
	Gee et al. (US 2017/0220934) teaches predicting a relevance of one or more discussions within a professional social networking service (also referred to herein as a "professional social network" and 
	Rapaport et al. (US 2014/0236953) teaches a hierarchy tree containing topic nodes (see ¶ [0006] and [0018]).
	Breedvelt-Schouten et al. (US 2016/0156876) teaches determining if a member of a video conference has expertise in a topic. The mapping module 103 compares the expertise information for the participant(s) with the identified topic (308), optionally with the help of the ontology system 106 (see ¶ [0012]-[0013]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624.  The examiner can normally be reached on Monday-Friday 8:00 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        09/14/2021

/MATTHEW ELL/Primary Examiner, Art Unit 2145